DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
Allowable Subject Matter
Claims 1-13 and 16-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements “capturing time-of-flight range information for an area of the patient's skin surface with an auxiliary time-of-flight range measurement device separate from the portable capture device, wherein the range information includes a set of multiple range values corresponding to different portions of the area of the patient's skin surface, and wherein the auxiliary time-of-flight range measurement device is releasably attached to a second portion of the backside of the portable capture device different than the first portion; determining a single range value between the capture device and the patient's skin surface based on the range information; determining a scale 
Knodt et al. (US 20160259992) discloses a mobile device including a camera and a distance detection mechanism configured to acquire a plurality of images of a wound site on a patient.
Finn et al. (US 20170262985) discloses a method of image-based quantification for allergen skin reaction includes imaging an area of skin that has been subject to a skin-prick test to produce one or more images of the area, and identifying regions of wheal and/or flare in the one or more images of the area and quantifying weal and/or flare indicators based on the regions identified.
Fright et al. (US 20090213213) discloses an apparatus for determining dimensions of a surface feature such as a wound by capturing an image of the surface feature and determining a scale associated with the image.
Nakamura (US 20170086940) discloses a projection system including an imaging unit that captures an image of a specific area, which is specified by light excited by light having a predetermined wavelength, in a subject, a projector that projects an image of the specific area by visible light, and a controller that controls such that the image of the specific area and associated information associated with the image of the specific area are projected onto the subject.
Freed et al. (US 9,196,067) discloses a system that projects content into a scene and captures images of the scene as the user interacts with the content, and uses depth analysis to determine location and distance of available surfaces in the scene onto which the content can be projected.

However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482